Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION
This action is responsive to the communication received November 26th, 2020.   Claims 1-30 have been entered are presented for examination.
Application 16,877,188 claims priority to Greek Application 20190100309 (07/18/2019).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13, 19-21, 24, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. (WO 2019/064551 as translated by EP361366). 
Regarding claims 1, 19, 29-30, Takada et al. discloses a method for wireless communications at a user equipment (UE) (paragraph 0010 [user terminal receives downlink control channel]), comprising: determining a two-stage interleaving pattern for receiving coded information from a base station via a channel having a channel bandwidth within a bandwidth part of a total frequency bandwidth (paragraphs 0018, 0019 and Figure 1 [PDCCH transmissions to users UE and UE2 are transmitted within respective CORESETs, which are defined within a Bandwidth Part, BWP. The two-stage interleaving is shown in Figure 3]), wherein the two-stage interleaving pattern indicates a first interleaving pattern of resource blocks within an allocated set of UE resources (see Figure 3: "first step” showing permutation of 6 consecutive REGs, which are allocated to respective REGs, which are contiguous in the frequency domain. According to paragraph 0024, one REG (one resource unit) is constituted of a given number of symbols and a given number of Resource Blocks (for example, one symbol and one RB; The first interleaved step is controlled by a parameter X, indicating the interleaving range in terms of REG bundles, see paragraph 0038. In the example of figure 3, each REG bundle comprises 3 REGs and X=2, resulting in an interleaving range of 6 REGs)) and a second interleaving pattern of resource blocks within the bandwidth part (see Figure 3 ("second step") and paragraphs 0039 and 0056-0059: the permutated REGs of the first step are further interleaved over an interleaving range defined by the parameter M (a multiple of 6, in the case of figure 3) and which can extend over the entire CORESET )); receiving the coded information via the channel (paragraphs 0018, 0019 and Figure 1 [PDCCH transmissions to users UE and UE2 are transmitted within respective CORESETs, which are defined within a Bandwidth Part, BWP. The two-stage interleaving is shown in Figure 3]); and decoding one or more resource blocks of the coded information based at least in part on the two-stage interleaving pattern (paragraphs 0018, 0019 and Figure 1 [PDCCH transmissions to users UE and UE2 are transmitted within respective CORESETs, which are defined within a Bandwidth Part, BWP. The two-stage interleaving is shown in Figure 3]).
Regarding claims 2, 20, Takada et al. further discloses wherein the two-stage interleaving pattern is based on the first interleaving pattern being initially applied to resource blocks within the allocated set of UE resources, and the second interleaving pattern being subsequently applied to resource blocks within the bandwidth part (see Figure 3), and wherein the bandwidth part spans a larger bandwidth than the channel bandwidth (see Figure 1 [Coreset is a channel; inside of a BWP]).
	Regarding claims 3, 21, Takada et al. further discloses receiving, from the base station, an indication that the two-stage interleaving pattern is used for transmitting the coded information via the channel (paragraph 0058, 0060 [RRC; slot index]).
Regarding claims 11, 24, Takada et al. further discloses wherein the allocated set of UE resources span two or more contiguous resource blocks in frequency (paragraph 0016).
	Regarding claim 12, Takada et al. further discloses wherein the allocated set of UE resources are provided in downlink control information in a Type-1 allocation that provides a contiguous allocation of frequency resources (paragraph 0016, 0019, 0045 [resources are in DCI, two symbols]).
	Regarding claim 13, Takada et al. further discloses wherein the allocated set of UE resources are physical downlink shared channel (PDSCH) resources (paragraph 0100 ePDCCH/ pPDSCH).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-10, 14-18, 22-23, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (WO 2019/064551 as translated by EP361366) in view of Liu et al. (US 2021/0204260). 
Regarding claims 4, 22, Takada et al. further discloses wherein the receiving the indication from the base station comprises: receiving, via radio resource control (RRC) signaling (paragraph 0060 [RRC]), a two-stage interleaving flag that indicates two-stage interleaving is enabled for downlink transmissions to the UE (paragraph 0111, 0142).
Takada et al. suggests receiving, via downlink control information, a control bit that indicates the two-stage interleaving pattern is used for downlink transmissions to the UE in the allocated set of UE resources (paragraph 0142), but does not explicitly disclose the feature.
However, Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Tanake et al. discloses three types (paragraph 0142).
	Regarding claim 5, the references as combined above disclose wherein the control bit indicates that the two-stage interleaving pattern is used or that no interleaving is used for the downlink transmissions to the UE in the allocated set of UE resources.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Tanake et al. discloses three types (paragraph 0142).
	Regarding claim 6, the references as combined above disclose wherein the control bit indicates that the two- stage interleaving pattern is used or that only the second interleaving pattern is used for the downlink transmissions to the UE in the allocated set of UE resources.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Tanake et al. discloses three types (paragraph 0142).
Regarding claim 7, the references as combined above further disclose wherein: the control bit indicates that the two-stage interleaving pattern is used or that no interleaving is used for the downlink transmissions to the UE in the allocated set of UE resources when the downlink control information is; and the control bit indicates that the two-stage interleaving pattern is used or that only the second interleaving pattern is used for the downlink transmissions to the UE in the allocated set of UE resources when the downlink control information.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Tanake et al. discloses three types (paragraph 0142).
The references as combined do not explicitly disclose the control bit is transmitted to a plurality of UEs and provided in a UE- specific transmission.  
However, such a feature is obvious since a search space includes a common search space and a UE specific search space.
Therefore, it would have been obvious to include the bit in the appropriate search space based on the utility (i.e., UE specific or multiple UEs).  The motivation is to indicate the interleaving status to the UE or UEs. 
	Regarding claim 8, Takada et al. further discloses wherein the downlink control information transmitted to the plurality of UEs provides physical downlink shared channel (PDSCH) information that is scheduled by a physical downlink control channel (PDCCH) transmission that is scrambled by a system information radio network temporary identifier (SI-RNTI) of the UE or in a PDCCH transmission in a common search space (paragraph 0021, 0100).
	Regarding claim 9, the references as combined further make obvious wherein the control bit indicates that the two- stage interleaving pattern is used or that only the first interleaving pattern is used for the downlink transmissions to the UE in the allocated set of UE resources.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Takada et al. discloses three types (paragraph 0142).
	Regarding claims 10, 23, Takada et al. discloses all the recited subject matter in claims 3, 21, but does not explicitly disclose wherein the indication that the two-stage interleaving pattern is used for transmitting the coded information via the channel indicates whether the coded information has no interleaving, only the first interleaving pattern, only the second interleaving pattern, or the two-stage interleaving pattern.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Takada et al. discloses three types (paragraph 0142).
	Regarding claims 14, 25, Takada et al. discloses all the recited subject matter in claims 1, 19, but does not explicitly disclose wherein the determining comprises: receiving a two-bit indicator in downlink control information that indicates the two-stage interleaving pattern is used for downlink transmissions to the UE in the allocated set of UE resources.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Takada et al. discloses three types (paragraph 0142).
	Regarding claim 15, 26 the references as combined above make obvious the limitations of claim 14, 25 and further make obvious wherein the two-bit indicator indicates, when the downlink control information is transmitted to a plurality of UEs, whether no interleaving is used, whether only the second interleaving pattern is used, or whether the two-stage interleaving pattern is used for the downlink transmissions to the UE in the allocated set of UE resources.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Takada et al. discloses three types (paragraph 0142).
	Regarding claims 16, 27, the references as combined above make obvious the limitations of claims 14, 25 and further make obvious wherein, when the downlink control information is transmitted to a plurality of UEs, a first bit of the two-bit indicator indicates whether no interleaving is used, or whether only the second interleaving pattern is used for the downlink transmissions to the UE in the allocated set of UE resources.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Takada et al. discloses three types (paragraph 0142).
	Regarding claim 17, 28, the references as combined above make obvious the limitations of claim 14, 25 and further make obvious wherein the two-bit indicator indicates, when the downlink control information is provided in a UE-specific transmission, whether no interleaving is used, whether only the first interleaving pattern is used, whether only the second interleaving pattern is used, or whether the two-stage interleaving pattern is used for the downlink transmissions to the UE in the allocated set of UE resources.
Takada et al. discloses non-interleaving, one-step interleaving, two-step interleaving (paragraph 0142).
Liu et al. discloses an interleaving bit (paragraphs 0079-0080).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to recognize that a bit could be used to show what type of interleaving will occur since Takada et al. discloses three types (paragraph 0142).
	Regarding claim 18, the references as combined disclose all the recited subject matter in claim 14.  
	However, Liu et al. further discloses wherein a first bit of the two-bit indicator corresponds to a dynamic interleaving indicator bit, and a second bit of the two-bit indicator corresponds to a dynamic physical resource block group (PRG) indication bit (paragraph 0079-0080 [interleaving bit/ PRB bundling size bit]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the bits could indicate the resources and the type of interleaving. 
	Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465